DETAILED ACTION
This communication is in responsive to RCE for Application 15/877071 filed on 11/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1 and 18 were amended. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/30/2020 has been entered.

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 


	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-12, 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ring et al. (hereinafter Ring) US 2012/003610 A1 in view of Gonen et al.  (hereinafter Gonen) US 2014/0237378 A1 and further in view of Cranfill et al. (hereinafter Cranfill) US 10558546 B2). 

Regarding Claim 1, Ring teaches a mobile network core (Fig. 3A-B & 4), comprising: 
a communication interface that enables receipt of incoming calls (Fig. 4- mobile device 401 e.g. receiving calls from different types of contacts as in ¶0005); 
a microprocessor; and memory that stores instructions that, when executed by the microprocessor (¶0009; processor and memory), enable the microprocessor to identify an incoming call as being associated with a first persona or a second persona (¶0033, ¶0037-¶0038; application server 227 includes processor and memory and one or more personas corresponds to user’s telephone numbers where routing logic 222 implements personal rules for incoming or outgoing call services)
reference a listing of applications available for presentations by a mobile device associated with the incoming call (¶0041-¶0043; applications “listing of applications” on the mobile device may be partitioned between personas.  This may alleviate the concern for the accidental exchange of data between personas.  The 
based on a combination of whether the incoming call is identified as being associated with the first persona or the second persona and the reference to the listing of applications (¶0033 & ¶0038 & ¶0041-¶0043; Routing logic 222 implements the rules stored on database 223 with respect to each of the personas on the mobile device.  This includes receiving incoming or outgoing connection requests, referring to rule database 223, and applying the appropriate rules to route the connection request. Note that in ¶0043 applications are partitioned between personas), identify a particular set of applications to display in connection with the incoming call (¶0033 & ¶0043; applications on the mobile device may be partitioned between personas.  This may alleviate the concern for the accidental exchange of data between personas.  The partitioning of the personas may be accomplished by utilizing separate virtual machines on the mobile device for each persona or each distinct telephone number and associated personas.  This may ensure the segregation of data between personas), wherein the particular set of applications is identified from a plurality of applications (implied from Ring’s teachings from Figs. 5, 7 & ¶0033-¶0035, ¶0051 & ¶0054 where a particular personal is loaded based on incoming communication e.g. Fig. 7 illustrate switch between work persona that includes billing vs personal persona that do not include billing.) and 
automatically cause a user interface of the mobile device associated with the incoming call to present icons associated with the particular set of applications from the plurality of applications to a user of the mobile device (Fig. 4 & ¶0033-¶0034, ¶0045-¶0049; personal vs business vs seller vs google vs manager personas where different rules and settings associated with each are invoked based on the incoming call. Note that in Fig. 5 & ¶0051 states that “then the connection request is transmitted to the associated persona at UE 501.  Step S559 instructs the UE to load up the specific persona, either via connection manager on UE 501 or some other method.  UE 501 loads up persona 517 in step S561.  This can also include a prompt for the user of UE 501 to answer the incoming request. Fig. 7 illustrate the automatic step of presenting family persona based on the incoming call. Also note in ¶0037 that the determination of the persona and the applying of services/treatments based on the determined persona may be done by application server 227 or may be accomplished by separate application servers).

	Ring does not expressly teach “and hide…set of applications” in the limitation and hide from the user of the mobile device icons not associated with the particular set of applications from the plurality of applications.
However, this limitation is suggested from ¶0041-¶0046 where persona and its services are configured by users and switched according to the incoming calls. One skilled in the art realizes that when persona’s switch, the application for each switches with it which means that the icons not related to that persona disappear e.g. applications are hidden. Note e.g. Connection manager 312 is in direct communication with an application server on the network, and communicates with the application server in order to load or activate different personas based on the rules stored on the .
	To support Examiner’s statement of obviousness above, Examiner cites to Gonen.
	Gonen teaches “and hide…set of applications” in the limitation and hide from the user of the mobile device icons not associated with the particular set of applications from the plurality of applications (Gonen teaches that personas and its set of applications are configured to be visible or hidden according to users’ rules, see abstract, ¶0078-¶0079 & ¶0085).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Gonen into the system of Ring in order to establish a plurality of personas for a user of the mobile technology platform, wherein each of the plurality of personas has a unique set of user preferences associated with a persona, each of the unique set of user preferences (abstract). Utilizing such teachings enable the system to adopt various identities while 
	Ring in view of Gonen do not expressly teach “wherein hiding icons not associated with the particular set of applications from the plurality of applications comprises applying a different color scheme that is applied to the icons associated with the particular set of applications from the plurality of applications.”
	Cranfill teaches “wherein hiding icons not associated with the particular set of applications from the plurality of applications comprises applying a different color scheme that is applied to the icons associated with the particular set of applications from the plurality of applications” (Fig. 10SS, 11C & Col. 117, lines 52-67 & Col. 118, lines 1-41; outside of the one or more windows of time associated with the restricted usage mode, one or more application icons associated with applications not included on the application whitelist are displayed (1122) with a first visual characteristic (e.g., display icons of applications not on the application whitelist normally outside of the restricted usage mode, such as in color, not grayed out, etc.), such as in FIG. 10RR, and, during the one or more windows of time associated with the restricted usage mode, the one or more application icons associated with the applications not included on the application whitelist are displayed (1124) with a second visual characteristic, different than the first visual characteristic (e.g., display the icons of applications not on the application usage whitelist during the restricted usage mode differently than while outside of the of the usage restricted mode), such as in FIG. 10SS.  For example, for those applications that are not included on the application whitelist, the icons for those 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Cranfill e.g. manner of displaying the applications that are restricted during a restricted usage mode 
Regarding Claim 2, Ring in view of Gonen & Cranfill teach the mobile network core of claim 1, Ring further teaches wherein the first persona comprises a personal persona and wherein the second persona comprises a non-personal persona and wherein the mobile device is associated with a callee or caller identified in the incoming call (Fig. 4 & ¶0045-¶0049; personal vs business vs seller vs google vs manager personas).

Regarding Claim 3, Ring in view of Gonen & Cranfill teach the mobile network core of claim 2, Ring further teaches Ring further teaches wherein the second persona comprises a business persona (Fig. 4 & ¶0045-¶0049 e.g. business personal), wherein a first set of applications is automatically presented via the user interface in connection with determining that the incoming call is associated with the first persona (¶0032-¶0034), wherein a second set of applications is automatically presented via the user interface in connection with determining that the incoming call is associated with the second persona, and wherein the first set of applications comprises at least one application that is not in the second set of applications (Fig. 7 & ¶0054; work vs 

Regarding Claim 4, Ring in view of Gonen & Cranfill teach the mobile network core of claim 3, Ring further teaches wherein the set of applications are automatically presented via the user interface along with a notification of the incoming call and wherein one or more business rules are applied to the incoming call in response to determining that the incoming call is associated with the business persona (Fig. 7 & ¶0054; user is being notified on incoming calls and the different persona for acceptance or rejection).

Regarding Claim 5, Ring in view of Gonen & Cranfill teach the mobile network core of claim 4, Ring further teaches wherein the notification of the incoming call comprises an alert (Fig. 7 & ¶0043, ¶0054; user is being notified and the limitation is obvious from Fig. 7), wherein the business rules cause a network feature to be applied to the incoming call (Fig. 7 & ¶0043, ¶0054), and wherein the presentation of the set of applications comprises rendering one or more icons associated with each application in the set of applications and hiding one or more icons not associated with each application in the set of applications (Fig. 7 & ¶0043, ¶0054. Also see Gonen in Fig. 2).

Regarding Claim 6, Ring in view of Gonen & Cranfill teach the mobile network core of claim 1, Ring further teaches wherein the incoming call is identified as being 

Regarding Claim 7, Ring in view of Gonen & Cranfill teach the mobile network core of claim 1, Ring further teaches wherein the first persona corresponds to a default persona that is identified as being associated with the incoming call in an event where the incoming call cannot positively be associated with the first persona or the second persona (¶0047; all unknown calls are treated the same. Note that Fig. 7 & ¶0054 provides different treatment for work, personal compared with unknown calls).

Regarding Claim 8, Ring in view of Gonen & Cranfill teach the mobile network core of claim 1, Ring further teaches wherein the incoming call comprises at least one of an incoming voice call, an incoming video call, an incoming chat, and an incoming social network communication (Fig. 7 & ¶0054).

Regarding Claim 9, Ring in view of Gonen & Cranfill teach the mobile network core of claim 1, Ring further teaches wherein the user corresponds to a caller that initiates the incoming call (Fig. 7 & ¶0054) and wherein the particular set of applications are presented to the caller during ringback (obvious from ¶0043 where applications are partitioned according to personas).



Claim 11 is substantially similar to claim 1, thus the same rationale applies. In addition, Ring further teaches “incorporate the set of presentation instructions into a message (¶0032-¶0034); and transmit the message to the user device via a mobile communication network (¶0032-¶0034).

Regarding Claim 12, Ring in view of Gonen & Cranfill teach the non-transitory computer readable medium of claim 11, Ring further teaches wherein the set of presentation instructions include instructions which cause the user device to render only icons associated with the particular set of applications (Fig. 7 & ¶0043, ¶0054; obvious since billing application included in work persona disappears when accepting a call to switch to personal persona).

Regarding Claim 14, Ring in view of Gonen & Cranfill teach the non-transitory computer readable medium of claim 11, Ring further teaches wherein the first persona comprises a personal persona and wherein the second persona comprises a non-personal persona and wherein the mobile device is associated with a callee or caller identified in the incoming call (Fig. 4 & ¶0045-¶0049; personal vs business vs seller vs google vs manager personas).



Regarding Claim 17, Ring in view of Gonen & Buddepalli & Cranfill teach the non-transitory computer readable medium of claim 11, Ring further teaches wherein the incoming call is identified as being associated with the first persona or the second persona based, at least in part, on an identification of a caller or callee associated with the incoming call (Fig. 7 & ¶0054).

Claim 18 is substantially similar to claim 1, thus the same rationale applies. Also as to “wherein an application not belonging to the particular set of applications has an associated icon hidden from presentation via the user interface” the limitation is still obvious in view of Fig. 7 and ¶0054 of Ring where billing application included in work persona disappears when accepting a call to switch to personal persona. Note that the 

Regarding Claim 19, Ring in view of Gonen &  Cranfill teach the method of claim 18, Ring further teaches wherein the application not belonging to the particular set of applications has its associated icon hidden for a duration of the call (Fig. 7 & ¶0054; obvious since billing application included in work persona disappears when accepting a call to switch to personal persona).

Regarding Claim 20, Ring in view of Gonen & Cranfill teach the method of claim 18, Ring further teaches further comprising: providing a notification via the user interface that indicates whether the incoming call is identified as being associated with the first persona or the second persona (¶0032-¶0034), wherein the first persona comprises a personal persona, wherein the second persona comprises a non-personal persona, and wherein the mobile device is associated with a callee or caller identified in the incoming call (Fig. 7 & ¶0054).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Gonen in view of Cranfill and further in view of Buddepalli et al. (hereinafter Buddepalli) US 2017/0076100 A1. 

Regarding Claim 13, Ring in view of Gonen & Cranfill teach the non-transitory computer readable medium of claim 12, Ring further teaches wherein the set of 
Ring and Gonen & Cranfill do not expressly teach and leave a blank space in the user interface where the icons associated with application not belonging to the particular set of applications would otherwise be presented.
However, this limitation is suggested from Gonen teachings where applications are switched based on user’s persona. For example, one persona may have less applications than the other rendering a blank space in the interface. To support Examiner’s position, Examiner cites to Buddepalli.
Buddepalli teaches “and leave a blank space in the user interface where the icons associated with application not belonging to the particular set of applications would otherwise be presented” (Figs. 4A and 4B & ¶0034-¶0035; user interface 106 of Fig. 4A shows the first mode of display. Fig. 4B shows user interface 106 in a second mode of display “threat” where plurality of applications e.g. messaging, email, calendar etc. are hidden and a gap/space is left where those plurality of applications would have been if in the safe mode of display. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Buddepalli into the system of Ring in view of Gonen in order to hide one or more sensitive application in the interface when a user’s device is in different modes (abstract). Utilizing such teachings 

Regarding Claim 16, Ring in view of Gonen & Cranfill teach the non-transitory computer readable medium of claim 15, Ring further teaches wherein the particular set of applications are automatically presented via the user interface along with a notification of the incoming call and wherein at least one icon associated with an application not belonging to the particular set of applications is hidden from presentation via the user interface (Fig. 7 & ¶0041-¶0043 & ¶0054; obvious since billing application included in work persona disappears when accepting a call to switch to personal persona).
Ring and Gonen & Cranfill do not expressly teach leaving an open space in the user interface where the at least one icon is normally presented.
However, this limitation is suggested from Gonen teachings where applications are switched based on user’s persona. For example, one persona may have less applications than the other rendering a blank space in the interface. To support Examiner’s position, Examiner cites to Buddepalli.
Buddepalli teaches “leaving an open space in the user interface where the at least one icon is normally presented” (Figs. 4A and 4B & ¶0034-¶0035; user interface 106 of Fig. 4A shows the first mode of display. Fig. 4B shows user interface 106 in a second mode of display “threat” where plurality of applications e.g. messaging, email, calendar etc. are hidden and a gap/space is left where those plurality of applications would have been if in the safe mode of display. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455